The court properly applied the presumptive override for a prior felony sex crime conviction, and properly exercised its discretion in declining to grant a downward departure. The underlying crime was defendant’s sixth sex offense since 1994. Defendant had already been adjudicated a level three sex offender on one of his other cases. In affirming that adjudication order, this Court noted that defendant’s “extensive record of similar acts of sexual abuse demonstrated a high risk of recidivism” (People v Reid, 49 AD3d 338, 339 [2008], lv denied 10 NY3d 713 [2008]).
Given defendant’s apparently uncontrollable recidivism, his “argument that the type of misconduct in which he habitually engages is not serious enough to warrant a level three designation is unpersuasive” (People v Corian, 77 AD3d 590 [2010], Iv denied 16 NY3d 705 [2011]). Concur — Mazzarelli, J.P, Catterson, DeGrasse, Abdus-Salaam and Román, JJ.